Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to surgical system, classified in A61B 1/317.
II. Claims 11-19, drawn to surgical method, classified in A61B 1/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process steps of group II could be practiced by a materially different surgical system of group I that does not include lumens inside the shaft.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification, as shown above;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election
During a telephone conversation with attorney Christina Sperry on 11/15/2022 an election without traverse was made to prosecute the invention of claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-19 are withdrawn from further consideration by the examiner, under 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2022, 01/26/2021, and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benamou (US 20190134279) in view of Stanton (US 20210093243).
Regarding claim 1, Benamou discloses surgical system (FIG. 1), comprising: 
an arthroscope (arthroscopic system 100; endoscope 435 is an arthroscopic device, para [0038]; FIGS. 1, 12; FIG. 12 is a detailed version of FIG. 1) including a handle (handpiece 104); 
a cable assembly (electrical cable 160 to endoscope 100; tubing 222; cable 458 to endoscope 435) extending proximally from the handle, the cable assembly including a first cable (electrical cable 160), a second cable (Aspiration tubing 222; para [0046]; outflow line 436; FIG. 12), and a cable connector at a proximal end of the cable assembly (Cable 160,  tubing 222, or 436  have connector at the connecting end; FIG. 1), and 
an elongate shaft (Shaft 125; para [0042]) extending distally from the handle, a first lumen (outer sleeve 140; FIG. 2A) and a second lumen (Flow channel 224) extending through the shaft, the first lumen being in communication with a first conduit of the first cable (Cable 160 is connected to the RF source through the  outer sleeve 140; Cable 160 has a conduit surrounding the connection wire. ), and the second lumen being in communication with a second conduit of the second cable (Flow channel 224 is in communication with aspiration tubing 222 and the negative pressure source 230 to transmit  negative pressure to the working end 112  via a conduit of the second cable. FIG. 1; para [0046]; Note detail version of this in FIG. 12 ); 
a control unit (controllers 165, 410; FIGS. 1, 12) configured to couple to the cable connector (Controller 165 is connected to the cable 160; FIG. 1; Controller 410  is connected to electrical cable 538. FIG. 12), the control unit including a pump (negative pressure source 220;  outflow pump 415B; FIG. 1, 12), and, , the control unit is configured to provide electrical power to the arthroscope via the first cable and the first conduit (RF source 225; FIGS. 1, 12; para [0046]-[0047]); and 
a cartridge (surgical system 400 that integrates the fluid management system 405, controller 410 and a video monitor 412 into a single unit; FIG. 12; para [0068], [0070]; Hand piece 104 configured to be coupled to the controller 165, including motor drive 105, RF source 225; FIG. 1) configured to couple to the control unit, the cartridge including tubing (tubing 422, channel 224); para [0046], [0075]); wherein, with the cartridge coupled to the control unit, the pump is configured to cause fluid flow in the tubing, the second conduit, and the second cable (FIGS.1, 12).
Benamou does not expressly disclose wherein control unit is configured to releasably couple to the cable connector and a cartridge is configured to releasably couple to the control unit. 
Stanton is directed to draining and analyzing bodily fluids and teaches wherein control (controller 1018; FIG. 11A; para [0164]) unit is configured to releasably couple to the cable connector (pin 1060 is inserted into the slit of base 1050 of the connector, FIG. 105A, which allows fluid to flow into and/or out of the cassette from/to the controller. FIGS. 105A, 106; Para [0525]); and a cartridge is configured to releasably couple to the control unit (Cartridge is snap connected to the controller. FIGS. 105A-109; para [0524]-[0525]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benamou to have cartridge that is configured to releasably couple to the control unit in accordance with the teaching of Stanton so that replacement of the cartridge may be performed periodically (para [0579]). 
Regarding claim 2, Benamou discloses wherein the tubing (tubing 422) is configured to operably couple to a fluid source containing an irrigation liquid therein (A fluid source 420 comprising a saline bag can be coupled to the inflow line 422 to carry distention fluid to the working space 425. Para [0068]); and the fluid flow includes flow of the irrigation liquid (saline inflow; para [0068]). 
 	Regarding claim 3, Benamou in view of Stanton teaches wherein, with the cartridge releasably coupled to the control unit (Stanton: a cartridge is configured to releasably couple to the control unit (replaceable sterile cartridge FIGS. 105A-109; para [0524],[0525], [0579]) and second tubing of the cartridge operably coupled to a surgical tool configured to deliver a suction force to a surgical site, the pump is configured to cause a suction force to be provided in the second tubing such that the surgical tool delivers the suction force (Benamou: An outflow line 436 is coupled to an instrument 438, such as a shaver, that is introduced into the working space 425 shown in FIG. 12. The outflow line 436 is coupled to the outflow pump 415B to carry fluid outwardly from the working space 425 to a collection reservoir 440. Para [0068]).  
Regarding claim 4, Benamou discloses wherein causing the fluid flow includes causing a suction force to be provided in the tubing, the second conduit, and the second cable (An outflow line 436 is coupled to an instrument 438, such as a shaver, that is introduced into the working space 425 shown in FIG. 12. The outflow line 436 is coupled to the outflow pump 415B to carry fluid outwardly from the working space 425 to a collection reservoir 440. Para [0068]).  
Regarding claim 6, Benamou discloses wherein the arthroscope includes an optical sensor at a distal portion of the shaft, the optical sensor being configured to gather image data (A distal electronic image sensor that is coupled by cable 458 to a video imaging processor 460 in the controller 410 for processing the image for display. Para [0093]); and the electrical power provided to the arthroscope is configured to power the optical sensor (powering image processing system; [para [0038],[0093]).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benamou (US 20190134279) in view of Stanton (US 20210093243) and further in view of Isaacson (US 20080132763).
Regarding claim 5, Benamou does not expressly disclose wherein the cable assembly includes a third cable; a third lumen extends through the shaft, the third lumen being in communication with a third conduit of the third cable; the control unit includes a second pump; the cartridge includes second tubing configured to operably couple to a fluid source containing an irrigation liquid therein; and with the cartridge releasably coupled to the control unit, the pump is configured to cause flow of the irrigation liquid in the second tubing, the third conduit, and the third cable.
Isaacson is directed to fluid pump system and a method for pumping fluid into and out of an endoscopic surgical instrument (abstract) and teaches  wherein the cable assembly includes a third cable (outflow tube 16; FIG. 1); 
a third lumen (outflow channel 35; FIG. 1A) extends through the shaft, the third lumen being in communication with a third conduit of the third cable (FIG. 1A); 
the control unit includes a second pump (Fluid pump system 10; para [0035]); the cartridge includes second tubing configured to operably couple to a fluid source containing an irrigation liquid therein (FIG. 2A; cartridges 38; inflow cartridge 38b and the outflow cartridge 38a; para [0038]-[0039]); and 
with the cartridge releasably coupled to the control unit (Inflow cartridge and the disposable outflow cartridge are detachably connected to the housing. Para [0019]), the pump is configured to cause flow of the irrigation liquid in the second tubing, the third conduit, and the third cable (From tube 16 liquid outflows, from tube 15, the liquid inflows. Outflow channel 35, inflow channel 34; Para [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Benamou to have additional cables, and lumens arranged with the cartridge in accordance with the teaching of Isaacson so that multiple units could be connected with the system for performing a complicated surgery (para [0011] of Isaacson).
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benamou (US 20190134279) in view of Stanton (US 20210093243) and further in view of Massetti (US 20140375784).
Regarding claim 7, Benamou does not expressly disclose wherein the arthroscope includes an inertial sensor configured to gather orientation data that indicates an orientation of the image data gathered by the optical sensor; and the control unit is configured to receive the gathered image data via a wire extending through the first conduit and the first cable.
Massetti is directed to imaging system for generating image for a scene (abstract) and teaches an endoscope including an inertial sensor configured to gather orientation data that indicates an orientation of the image data (Orientation sensor, the MEMS sensor 162, tracks the orientation of an image sensor 150 for determining the orientation of the images. FIG. 5; Para [0027]) gathered by the optical sensor; and 
a control unit  (a processing system 130; para [0120]) is configured to receive the gathered image data via a wire (cable 195) extending through the first conduit (conduit of the cable 195) and the first cable (cable 195).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benamou to arrange inertial sensor in accordance with the teaching of Massetti so that movement and orientation of the image sensor (para [0018]) could be compensated before displaying the image data. 
Regarding claim 8, Benamou as modified teaches wherein the control unit is configured to modify an image of the received image data using the received orientation data (Massetti: compensated image is displayed in the display. Para [0027]), and is configured to cause the modified image to be output to a display unit (FIG. 1; display 142; para [0025]).  
Regarding claim 9, Benamou as modified teaches wherein the modifying includes rotating the image to a predetermined desired orientation based on the orientation data (Massetti: Rotation is made to make the image vertical which indicates that the rotation is predetermined. Para [0027]).  
Regarding claim 10, Benamou as modified teaches wherein the control unit is configured to modify the image using the orientation data in real time with rotation of the handle about a common longitudinal axis of the handle and the shaft (Since the image is rotated based on the rotation of  the MEMS axis sensors attached at the distal end , the rotation is based any rotation of the distal end because the MEMS sensor are attached at the distal end. If a handle is rotated about a common longitudinal axis, the rotation would rotate the distal end which would then be sensed by the MEMS sensors 162, attached at the distal end. Para [0027]); and 
the control unit is configured to cause the modified image to be output to the display unit in real time with the rotation of the handle (FIG. 1; display 142; para [0025], [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO – 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/26/2022